Citation Nr: 0300891	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  97-13 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death, to include as secondary to Agent Orange 
exposure.

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran has a verified period of active service from 
December 1951 to December 1971.  His active duty included 
service in the Republic of Vietnam from October 1968 to 
October 1969.  He died in June 1996. The appellant is the 
veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas.  The RO denied 
entitlement to service connection for the cause of the 
veteran's death, as well as to entitlement to Dependents' 
Educational Assistance.  The appellant appealed that 
decision to the Board.  A personal hearing was held before 
a Hearing Officer at the RO in April 1997.

Following the Board's denial of the appellant's claims in 
June 1998, the appellant filed a Motion for 
Reconsideration with the Board in October 1998, which was 
subsequently denied.  Thereafter, the appellant appealed 
the June 1998 Board decision to the United States Court of 
Appeals for Veterans Claims (Court).

In a December 1999 Order, the Court granted a joint motion 
for remand and vacated the June 1998 Board decision.  The 
basis of the remand was that the veteran's VA claims 
folder had been lost subsequent to the June 1998 Board 
decision.  In August 2000, the Board remanded the case to 
the RO with instructions to attempt to locate the veteran' 
claims folder and with actions to be taken if the records 
could not be located.  As a result, the veteran's claims 
file was rebuilt.  Specifically, in October 2001, the RO 
found the veteran's claims folder which consisted of a 
notice of disagreement (NOD) file, and combined it with 
the rebuilt claims folder.  At this point, it appears the 
Board is in possession of the records that were before the 
RO in December 1996 and the Board in June 1998, as well as 
in possession of any additional evidence received since 
that time.  Following a subsequent Board remand in March 
2002, the appellant's case is once again before the Board 
for appellate review.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the appellant 
by obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issues 
addressed in this decision.

2.  The appellant was married to the veteran at the time 
of his death.

3.  The veteran died on June [redacted], 1996 as a result of 
cardiopulmonary arrest.  The underlying condition leading 
to the immediate cause of the veteran's death was 
metastatic bladder cancer.  The evidence does not show 
that an autopsy was performed following his death.

4.  Cardiopulmonary arrest and bladder cancer were not 
shown in service or within one year after service 
discharge, and are not related thereto.

5.  The evidence does not show that the cause of the 
veteran's death, cardiopulmonary arrest and metastatic 
bladder cancer, were caused by, or the result of, military 
service, to include exposure to Agent Orange.

6.  Cardiopulmonary arrest and metastatic bladder cancer 
were not caused by or the result of a service connected 
disability.

7.  A disability of service origin or which may be 
presumed to be of service origin did not play any 
significant role in the cause of the veteran's death.

8.  At the time of his death, the veteran had not 
established service connection for any disability, and he 
did not have a permanent and total service-connected 
disability.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service, or 
which may be presumed service-connected, did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1131, 1310, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310, 3.312 (2002).   

2.  Eligibility requirements for Survivors' and 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code, have not been met.  38 U.S.C.A. 
§§ 3500, 3501(a)(1)(D), 3510 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.807, 21.3020, 21.3021(a)(2) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is satisfied that all 
assistance to the appellant by VA has been provided, as 
required by law regarding the issues addressed in this 
appeal.  On November 9, 2000, the President signed the 
"Veterans Claims Assistance Act of 2000" (VCAA), 38 
U.S.C.A. § 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-
45,632 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159), which modified the circumstances under which 
VA's duty to assist claimants applies, and how that duty 
is to be discharged.  The law affects a case such as this 
because the claim was pending on the date of enactment of 
the new law.  This law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

In August 2001, VA issued regulations to implement the 
VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a) 
which is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 3.159(c)(4)(iii), VA stated that 
the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA.  66 Fed. Reg. 45,620, 45,629 (August. 29, 2001).  
Accordingly, in general where the record demonstrates that 
the statutory mandates have not been satisfied, the 
regulatory provisions likewise are not satisfied.  
However, in this case, for the reasons set forth below, 
the VA has complied with the Veterans Claims Assistance 
Act of 2000 as well as the recent implementing 
regulations.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,632 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant has been informed of the evidence 
needed to support her claims via a September 1996 RO 
letter, the December 1996 rating decision, the March 1997 
statement of the case, the June 1997 and September 2002 
supplemental statements of the case, and a July 2002 RO 
letter.  Specifically, the appellant has been informed of 
the need to provide evidence showing that a disability of 
service origin or which may be presumed of service origin 
caused, hastened, or substantially and materially 
contributed to the veteran's death, and/or that at the 
time of death he had a permanent and total service-
connected disability.  Furthermore, via the March 2002 
Board remand and the September 2002 supplemental statement 
of the case, the appellant was given specific information 
with respect to the changes in the law pursuant to the 
enactment of the VCAA.  The notification requirement has 
therefore been satisfied.

Secondly, VA has a duty to assist the claimant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002); 66 Fed. Reg. 
45,630-45,632 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(c)).  In this case, all available service 
medical records have been obtained.  As well, via the 
September 2002 supplemental statement of the case, the 
appellant was fully notified of the VA's duty to assist in 
light of the enactment of the VCAA, including the VA's 
duty to assist a claimant in obtaining records.  
Additionally, via a July 2002 RO letter, the RO 
specifically directed the appellant to identify all health 
care providers who had treated the veteran during his 
life, and to submit VA forms 21-4142 (Authorization and 
Consent to Release Information to the Department of 
Veterans Affairs) if she desired VA's assistance in 
obtaining any such records.  In response, per an October 
2002 VA form 21-4138 (Statement in Support of Claim), the 
appellant indicated that she had no additional evidence 
which she wished to submit in support of her claim.  No 
additional unobtained evidence, which may aid the 
appellant's claim or might be pertinent to the bases of 
the claim, has been identified.  Lastly, the appellant has 
been given the opportunity to present testimony during an 
April 1997 RO hearing.  Thus, the duty to assist 
requirement has been satisfied as well.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the appellant and that no 
further action is necessary to meet the requirements of 
the VCAA and the applicable regulatory changes published 
to implement that statue.

I.  Service Connection for the Veteran's Cause of the 
Death.

The veteran's death certificate shows that he died on June 
[redacted], 1996 as a result of cardiopulmonary arrest.  The 
underlying condition leading to the immediate cause of the 
veteran's death was metastatic bladder cancer.  The 
evidence does not show that an autopsy was performed 
following his death.  On the occasion of a hearing on 
appeal in April 1997, the appellant advanced contentions 
to the effect that the bladder cancer that was first 
diagnosed in 1988 and which later caused the veteran's 
death was related to his active service, including 
secondary to agent orange exposure during his Vietnam 
service from 1968 to 1969.  At the time of his death, the 
veteran had not established service connection for any 
disability, and he did not have a permanent and total 
service-connected disability.

With respect to the applicable law, when a veteran dies 
from a service-connected or compensable disability, the 
Secretary shall pay dependency and indemnity compensation 
to such veteran's surviving spouse, children or parents.  
38 U.S.C.A. § 1310 (West 1991).  Service connection for 
the cause of the veteran's death may be granted when the 
disability causing such veteran's death was incurred or 
aggravated while in military service, or he died during 
such service.  See 38 U.S.C.A. 
§ 1310(b).  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 C.F.R. 
§ 3.312 (2002).  The principal cause of death is one 
which, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
contributory cause of death is one that contributed 
substantially or materially to cause death, combined to 
cause death, or aided or lent assistance to the production 
of death.  38 C.F.R. § 3.312(c).  In order to be a 
contributory cause of death, it must be shown that there 
were "debilitating effects" due to a service-connected 
disability that made the veteran "materially less capable" 
of resisting the effects of the fatal disease or that a 
service-connected disability had "material influence in 
accelerating death," thereby contributing substantially or 
materially to the cause of death.  See Lathan v. Brown, 7 
Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).  If the 
service-connected disability affected a vital organ, 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  See 38 C.F.R. § 3.312(c)(3).

In addition, a service-connected disability is one that 
was contracted in the line of duty and was incurred in or 
aggravated during active service.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may 
also be presumed for certain chronic disorders if 
manifested within one year of separation from service, or 
other applicable presumptive period.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Furthermore, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during 
the Vietnam era, and has a disease listed in 38 C.F.R. § 
3.309(e), shall be presumed to have been exposed during 
such service to an herbicide agent, such as Agent Orange, 
unless there is affirmative evidence to establish that he 
or she was not exposed to any such agent during that 
service.  See 38 C.F.R. § 3.307(a)(6)(iii) (2002).  
Currently, there is a presumption of exposure to herbicide 
agents for all veterans who served in the Republic of 
Vietnam during the Vietnam era.  See the "Veterans 
Education and Benefits Expansion Act of 2001," Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Moreover, service 
connection for residuals of exposure to Agent Orange can 
also be established by showing that a disorder is in fact 
causally linked to such exposure.  Combee v. Brown, 34 
F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 C.F.R. § 
3.303.

When all the evidence is assembled VA is then responsible 
for determining whether the evidence supports the claim or 
is in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence 
is against the claim, in which case the claim is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2002).

In this case, the available service personnel records 
indicated that the veteran served in the Republic of 
Vietnam from October 1968 to October 1969.  His service 
medical records reflect he was treated for various health 
problems during his active service, including ulcers in 
1961 that required a subtotal gastrectomy that same year, 
and hemorrhoids in 1967, that required hemorrhoidectomy 
that same year.  However, the service medical records are 
negative for any residual complications or sequale 
secondary to the ulcers or hemorrhoids, or for any 
evidence of in-service treatment for or diagnosis of 
cardiopulmonary problems or carcinoma of the bladder, 
liver, prostrate or other organ.  Additionally, as further 
discussed below, the evidence reflects a history of 
bladder cancer being first diagnosed in 1988, over 15 
years after service, with metastases of that cancer to the 
liver in 1995.

Specifically, medical records from the Little Rock VA 
Medical Center (VAMC) dated from 1995 to 1996 include a 
hospitalization summary for December 1995 to January 1996 
which describe that the veteran was diagnosed with 
transitional cell carcinoma of the bladder in 1988, and 
that he had recurrences of this cancer in September 1990 
at which time he underwent a total cystoprostatectomy with 
a ureterocystostomy with Indiana pouch placement on 
September 17, 1990.  At the time of the 1990 procedures, 
it was revealed that the veteran had papillary 
transitional cell carcinoma extending into the 
perivesicular soft tissue with lymphatic invasion, for 
which he received four courses of chemotherapy between 
November 1990 and February 1991.  A chest x-ray performed 
on June 14, 1991, revealed a left second rib abnormality, 
but it was determined that the veteran had injured his 
left chest in 1988 due to a fall.  He remained well 
thereafter until April 1995 when he developed 
periumbilical cramping and pain radiating into the penis 
and testes. He was admitted to the emergency room of the 
VA Medical Center (VAMC), North Little Rock, Arkansas, for 
treatment of these complaints at which time it was 
determined that he had pyuria.  His symptoms did not 
resolve despite a 10-day regimen of Ofloxacin and as 
result, he underwent a computed tomography (CT) of the 
pelvis and abdomen in June 1995.  However, that study 
showed no evidence of a tumor.

Medical notations from S. T. Houston, M.D., dated July 
1995 (prior to his hospitalization at the Little Rock 
VAMC) show the veteran was seen with complaints of colicky 
pain in his gastrointestinal tract.  A history of 
arthritis and chronic obstructive pulmonary disease was 
noted, in addition to a history of bladder cancer 
requiring surgical procedures (prostatectomy and Indiana 
pouch procedure) in 1990.  Medical testing/examination by 
Dr. Houston revealed no evidence of recurrent tumors as 
shown by cystoscopy and no evidence of abnormal 
functioning of the kidneys as shown by IVP with 
nephrotomography in July 1995.  No evidence of carcinoma, 
including prostate or bladder carcinoma, was identified at 
this time.

In December 1995, the veteran was hospitalized at the 
Little Rock VAMC and was diagnosed with transitional cell 
carcinoma of the bladder with metastases to the liver, as 
shown by a computerized tomography taken on October 30, 
1995.  He underwent chemotherapy during this period of 
hospitalization (through January 1996) at which time he 
was discharged with a diagnosis of bacteremia and 
transitional cell carcinoma of the bladder. VA outpatient 
reports in the file indicated that the veteran underwent 
chemotherapy and follow-up evaluation for his cancer 
condition through May 1996.

Lastly, the Board notes that the RO requested copies of 
all available VA medical records from the North Little 
Rock facility dating from 1972 to the present.  However, 
the only records received were the records described 
above.  Additionally, the appellant was advised of her 
right to submit any available private medical records 
(including for Dr. Houston) or to inform VA of the need to 
obtain such record, per July 2002 RO letter.  However, the 
only records from Dr. Houston submitted, thus far, are 
those described above as well. 

Upon a review of the evidence, the Board finds that the 
preponderance of the evidence does not establish that a 
disability of service origin or which may be presumed of 
service origin caused, hastened, or substantially and 
materially contributed to the veteran's death.  In this 
respect, the law is clear that it is the Board's duty to 
assess the credibility and probative value of the 
evidence.  Provided that it offers an adequate statement 
of reasons or bases, the Board may favor one medical 
opinion over another.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  

Specifically, the Board has carefully reviewed the above 
described evidence and finds no objective clinical 
evidence which establishes the onset of the fatal disease 
process, cardiopulmonary arrest and/or metastatic bladder 
cancer, during the veteran's active military service.  As 
well, the Board finds no objective clinical evidence that 
the veteran was treated for any chronic disease, listed 
under 38 C.F.R. §§ 3.307, 3.309, within a one year period 
of his discharge from service, including cardiovascular 
disease or organic heart disease.  Transitional cell 
carcinoma of the bladder was not diagnosed until 1988, 
which is more than fifteen years after the veteran's 
discharge from service in 1971, and cardiopulmonary arrest 
did not become manifest until the day of the veteran's 
death.

In the absence of the above evidence, the regulations 
require a showing that a service-connected disability 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.310(a), 3.312.  
With respect to the principal cause of death, VA 
regulations provide that a service-connected disability 
will be considered as the principal cause of death when 
such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death 
or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  In this case, however, at the time of the 
veteran's death, he had not established service connection 
for any disability.  As such, the Board finds that the 
preponderance of the evidence does not show that a 
service-connected disorder caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310; 38 C.F.R. §§ 3.310(a), 3.312.

With respect to the claim of entitlement to service 
connection for the cause of the veteran's death as a 
residual of exposure to Agent Orange, the Board notes, as 
above discussed, that a veteran who served in Vietnam 
during the Vietnam Era is presumed to have been exposed to 
herbicides in the absence of affirmative evidence to the 
contrary, if diagnosed with one of the listed diseases in 
38 C.F.R. § 3.309(e).  See 38 C.F.R. § 3.307(a)(6)(iii) 
(2002).  This case does not, however, turn on whether the 
veteran was exposed to Agent Orange, but rather on the 
result of such exposure. 

In this regard, the available service personnel records 
indicate that the veteran served in the Republic of 
Vietnam from October 1968 to October 1969.  However, as 
neither cardiopulmonary arrest nor bladder cancer are 
listed as one of the presumptive disorders under 38 C.F.R. 
§ 3.309(e), presumptive service connection on the basis of 
Agent Orange exposure is not warranted in this case.  See 
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.

Furthermore, the United States Court of Appeals for the 
Federal Circuit found that under the Veterans' Dioxin and 
Radiation Exposure Compensation Standards Act, a claimant 
is not precluded from presenting proof of direct service 
connection between a disorder and exposure to Agent 
Orange, even if the disability in question is not among 
statutorily-enumerated disorders which were presumed to be 
service related, the presumption not being the sole method 
for showing causation.  Combee v. Brown, 34 F. 3d 1039 
(Fed Cir. 1994).  As such, the appellant may establish 
service connection for cardiopulmonary arrest and/or 
metastatic bladder cancer by presenting evidence which 
shows that the disorders were caused by in-service Agent 
Orange exposure.  In this case, however, the appellant has 
presented no competent medical evidence causally linking 
cardiopulmonary arrest and/or metastatic bladder cancer to 
exposure to Agent Orange in service.   

In the absence of a disorder causative of the veteran's 
death which may be presumptively service connected based 
on Agent Orange exposure, and in the absence of competent 
evidence causally linking in-service Agent Orange exposure 
to a disease causative of the veteran's death, service 
connection for the cause of his death cannot be 
established on the basis of Agent Orange exposure either 
on a presumptive basis or otherwise on the basis of 
medical evidence.  See 38 C.F.R. 
§ 3.309(e); Combee, supra.

Accordingly, the Board finds that the preponderance of the 
evidence is against a finding that the cause of the 
veteran's death, cardiopulmonary arrest and/or metastatic 
bladder cancer, were caused by, or the result of, military 
service, to include exposure to Agent Orange.  Because the 
evidence as to this claim is not in 
equipoise, the provisions of 38 U.S.C.A. § 5107(b) are not 
applicable to resolve doubt and decide the claim in the 
appellant's favor.  The claim of service connection for 
the cause of the veteran's death is denied.

II.  Entitlement to Survivors' and Dependents' Educational 
Assistance.

In order to establish entitlement to educational benefits, 
regulations provide that the applicant must meet certain 
criteria.  The applicant must be the dependent of a 
veteran who was discharged from service under conditions 
other than dishonorable, and the veteran must have died as 
a result of a service-connected disability or had a 
permanent and total service-connected disability at the 
time of his or her death.  38 C.F.R. §§ 3.807, 21.3020, 
21.3021.  In the instant case, the veteran did not die 
from a service-connected disability, nor was he 
permanently and totally disabled at the time of his death 
from a service-connected disability.

Consequently, entitlement to educational assistance is 
denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 
426 (1994) (where the law and not the evidence is 
dispositive of the issue, the claim must be denied because 
of a lack of entitlement under the law).



ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code, 
is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

